EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Brean on 6/8/2022.
The application has been amended as follows: 
Claim 1, line 26, replace “threshold.” with --threshold;
wherein the predetermined threshold is one or more of a degree of change, a rate of change, a direction of change, and a speed of change in response to therapy.--
Claim 13, line 18, replace “threshold.” with --threshold;
wherein the predetermined threshold is one or more of a degree of change, a rate of change, a direction of change, and a speed of change in response to therapy.--
Claim 20, line 24, replace “threshold.” with --threshold;
wherein the predetermined threshold is one or more of a degree of change, a rate of change, a direction of change, and a speed of change in response to therapy.--
Claims 22, 24, and 26 have been canceled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art of the record, Huster et al (2008/0000477) discloses a wearable device configured to oscillate a chest of a user (high frequency chest wall oscillation (HFCWO) system), comprising: a wearable garment (106) (vest); a chest wall oscillator (114) (bladder) mounted on the wearable garment (106) (para [0080]) and configured to be mounted on the chest of the user (mounted on vest (106) which is configured to overlie a chest of a user) (para [0080]) and to oscillate the chest of the user in a therapy session (air pulse generator (120) configured to generate HFCWO air pulses) (para [0081]); a sound detector (366) (electric stethoscope) configured to detect sound from the chest of the user (a stethoscope is a device that is configured to detect chest sounds from a user) (para [0115]) and to output signals corresponding to the sound (stethoscope is part of an assessment system, which provides data for determining the efficacy of the HFCWO therapy system) (para [0115]); and a controller (318) configured to receive the output signals from the sound detector (366) (electronic stethoscope (366) connected to input port (362, 364) (para [0125]), and sensor data provides sensor data to the controller (318) (para [0151]),  the controller (318) being configured to: characterize the output signals of the sound detector (366) (sound detector (366) is a component of an assessment system) (para [0115]) and determine, based on the output signals of the sound detector (366), an efficacy of the therapy session (data from sound detector is used for determining the efficacy of the HFCWO therapy system (para [0115]), and a patient lung assessment may be made periodically during the HFCWO therapy regimen to evaluate a patient’s progress) (para [0132]); and generate control output signals based upon determination of the efficacy, the control output signals of the controller (318) being communicated to the chest wall oscillator to control one or more of a frequency of oscillations, an intensity of oscillations, and a duration of the therapy session (a patient lung assessment may be made to determine optimum settings for a particular HFCWO therapy session, optimum settings may include a frequency of oscillations (a frequency of air pulses applied to the vest), an intensity of oscillations (bias line pressure), and a duration of the therapy session (duration of HFCWO therapy);  Murphy (2002/0183642) teaches in fig 1 teaches a body sound detection system including a controller (110) (computer) being configured to characterize the output signals of a sound detector (102) (microphones) as adventitious lung sounds (computer (110) includes adventitious sound detection program (203), that parses through the data recorded by the microphones to identify adventitious sounds, such as crackles) (para [0076]), wherein the adventitious lung sounds are used to provide a diagnosis of various pulmonary conditions or diseases, such as asthma, COPD, and IPF (para [0065], Table 1),  wherein the one or more processors are configured to quantify one or more of a number of regions with crackles (point of origin of adventitious sounds may be identified) (para [0097]), or an intensity of crackles (can be characterized as coarse, medium, or fine) (para [0064]); wherein it would have been obvious to increase one or more of the controlled frequency, intensity, or duration from an initial frequency, intensity, and/or duration, respectively, if one or more of the quantified number of regions with crackles, or intensity of crackles is greater than a predetermined threshold, as the detection of crackles are used to diagnose respiratory conditions including chronic obstructive pulmonary disease, (COPD, which include asthma or chronic bronchitis), and idiopathic pulmonary fibrosis (IPF) (Murphy, para [0065], Table 1), and data from the assessment system may be used to adjust at least one of the respiratory therapies (Huster, para [0006]); and Freeman et al (10,702,166) in fig 23 teaches a device for respiratory monitoring including sound detectors (microphones), wherein the microphones integrated into a vest (46) configured to carry the sound detector (microphones) (col 24, ln 24-35).  However, neither Huster et al, Murphy, nor Freeman et al, either alone or in combination, disclose the predetermined threshold is one or more of a degree of change, a rate of change, a direction of change, and a speed of change in response to therapy.  Therefore, claims 1-5, 7-8, 12-15, 17, 20-21, 23 and 25 have been found to be allowable, since any conclusion of obviousness would be based in improper hindsight reasoning, using knowledge gleaned only from applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785